Title: [November 1766]
From: Adams, John
To: 



      1766 Novr. 3d. Monday.
      
      
       Sett off, with my Wife for Salem. Stopped 1/2 Hour att Boston, cross’d the Ferry, and at 3 O Clock arrived at Hill’s the Tavern in Malden, the Sign of the rising Eagle, at the Brook, near Mr. Emmersons Emerson’s Meeting House, 5 Miles from Norwoods, where vizt. at Hills we dined. Here we fell in Company with Kent and Sewal. We all oated at Martins, where we found the new Sherriff of Essex Coll. Saltonstal. We all rode into Town together. Arrived at my dear Brother Cranches, about 8 and drank Tea, and are all very happy. Sat and heard the Ladies talk about Ribbon, Catgut and Paris net, Riding hoods, Cloth, Silk and Lace.—Brother Cranch came Home, and a very happy Evening we had. Cranch is now in a good Situation for Business near the Court House and Mr. Bernards Barnard’s Meeting house and on the Road to Marblehead—his House fronting the Wharffs, the Harbour, and Shipping, has a fine Prospect before it.
      
      
       
        
   
   Court records, together with notes among JA’s own papers, show that in the interval since the last entry in his Diary he had attended Suffolk Superior Court in Boston when its long-delayed session began on 26 Aug., Worcester Superior Court in September, and Plymouth Inferior Court and Bristol Superior Court (Taunton) in October before starting for the November session of the Essex Superior Court at salem. This may not be a complete list.


       
      
      

      Tuesday Novr. 4th.
      
      
       A fine Morning. Attended Court all Day, heard the Charge to Grand Jury, and a Prayer by Mr. Barnard. Deacon Pickering was Foreman of one of the Juries. This Man, famous for his Writings in Newspapers concerning Church order and Government, they tell me is very rich. His Appearance is perfectly plain, and coarse, like a Farmer. His smooth combed Locks flow behind him, like Deacon Cushing, tho not so grey. He has a quick Eye like ——. He has an hypocritical Demure on his Face like Deacon Foster. His mouth makes a Semicircle, when he puts on that devout Face. Deacon Penniman is somewhat like him tho Penniman has more of the grave Solemnity in his Behaviour than the other. The Picture of Govr. Endicott, &c. in the Council Chamber, is of this Sort. They are Puritanical Faces.
       At this Court I also saw a young Gentleman lately sworn in the Inferiour Court, whose Name is Samuel Porter, he lived with Mr. Farnham, took his 2d. Degree last Year and lives at Ipswich. Thus every County of the Province, Swarms with Pupils and students and young Practicers of Law.
      
      
       
        
   
   Timothy Pickering (1703–1778), deacon of the Third, or Tabernacle, Church in Salem, “famous” for his love of controversy and father of another Timothy, who became a prominent officer in the Revolution, secretary of state under Washington and JA, and more famous even than his father as a controversialist. See Harrison Ellery and Charles P. Bowditch, The Pickering  Genealogy . . . , Cambridge, 1897, 1:81–85; James Duncan Phillips, Salem in the Eighteenth Century, Boston and N.Y., 1937, p. 266–268 and passim.


       
       
        
   
   Samuel Porter, Harvard 1763, of Salem; admitted attorney in the Superior Court, 1768; barrister, 1772; loyalist (Superior Court of Judicature, Minute Books 85, 97; Jones, Loyalists of Mass.E. Alfred Jones, The Loyalists of Massachusetts: Their Memorials, Petitions and Claims, London, 1930., p. 237–238).


       
      
      

      Wednesday Novr. 5th.
      
      
       Attended Court, heard the Tryal of an Action of Trespass brought by a Molatto Woman, for Damages, for restraining her of her Liberty. This is call’d suing for Liberty; the first Action that ever I knew, of the Sort, tho I have heard there have been many. Heard another Action for Assault and Battery, of a Mariner by the Master of a Vessell; a little Fellow was produced as a Witness who is a Spaniard—speaks intelligible English—black Eyes, thin, sharp Features—has been among the English for 3 or 4 Years.
       Here I saw Nathl. Peasley Sergeant of Methuen, 2 Years an Attorney of Superior Court, now commencing a Barister. He took his Degree the Year I entered Colledge. He has the Character of Sense, Ingenuity &c. but not of fluency. He is a stout Man, not genteel nor sprightly. This is the Gentleman whom Thatcher recommended for a Justice and Admired for his Correctness and Conciseness, as another Father Reed.
       Here I found the famous Joseph Eaton, at Law as usual. I knew him when I lived at Worcester where he had a Suit, I believe every Court while I lived there. He now lives at Lynn End, on the Borders between Essex and Middlesex. This is one of the stirring Instruments that Goffe has patronised and encouraged, for many Years. I remember to have heard Goffe celebrate him for self Government—for a cool steady command of his Passions, and for Firmness of Mind &c.
       Eaton is now at Law with the Harts, whose Characters are as curious as his, and more so.
       This Eaton Goffe set up, as Pynchon tells me, to be a Justice, but Thatcher got him indicted in the County of Essex for a Barrator, which defeated the scheme of Goffe, and he came near Conviction. Goffe grew warm and said that Eaton’s Character was as good as any Mans at the Bar.
       Spent the Evening at Mr. Pynchons, with Farnham, Sewal, Sergeant, Coll. Saltonstall &c., very agreably. Punch, Wine, bread and Cheese, Apples, Pipes and Tobacco. Popes and Bonfires this Evening at Salem, and a Swarm of tumultuous People attending them.
      
      
       
        
   
   The case was that of Jenny Slew v. John Whipple Jr., in which Kent served as counsel for the appellant and Gridley for the appellee. The jury found for the appellant (Superior Court of Judicature, Minute Book 85). Some fragmentary but interesting notes on the lawyers’ arguments and the judges’ queries and remarks remain among JA’s legal papers (Microfilms, Reel No. 185).


       
       
        
   
   Nathaniel Peaslee Sargeant (1731–1791), a justice of the Massachusetts Superior (later Supreme) Court from 1776; chief justice, 1790–1791 (Emory Washburn, Sketches of the Judicial History of Massachusetts, Boston, 1840, p. 234–235).


       
       
        
   
   The 5th of November was Guy Fawkes Day, called Pope’s Day in New England. See Forbes, Paul RevereEsther Forbes, Paul Revere and the World He Lived In, Boston, 1942., p. 93–97, 471–472


       
      
      

      Novr. 6th. Thurdsday.
      
      
       A fine Morn. Oated at Martins where we saw 5 Boxes of Dollars containing as we were told about 18,000 of them, going in an Horse Cart from Salem Custom House to Boston, in Order to be shipp’d for England. A Guard of Armed Men, with swords, Hangers, Pistols and Musquets, attended it. We dined at Dr. Tufts’s, in Medford.
       There I first heard that the old Custom and Priviledge of Electing orators, Thesis Collectors, &c. by the Class, has been lately taken away, and that this Invasion of their Priviledges, contributed more than the Butter towards the late Spirit of Insurrection there.
       Drank Tea at Mrs. Kneelands. Got Home before 8 o Clock.
      
      
       
        
   
   The Harvard “Butter Rebellion" of 1766, a classic incident of its kind, has been graphically described by Samuel Eliot Morison in Three Centuries of Harvard, Cambridge, 1936, p. 117–118; see also Quincy, History of Harvard Univ.Josiah Quincy, The History of Harvard University, 2d. edn., Boston, 1860; 2 vols., 2:99–100. A ruling of 1765 required students to take all their commons at the College, but in the fall of the following year a revolt broke out over the imported Irish butter served by the steward after repeated and well-justified complaints that it was “bad and Unwholesome.” The affair dragged on for weeks, proceeding through all the usual stages to an ultimate compromise. In the Adams Papers, though how it got there is unknown, is a copy of a MS memorial addressed by the undergraduates to the Overseers denying that they had entered “into Combination contrary to the Laws and Disrespectfull to the Government of the Colledge.” This paper is unsigned and undated but has been filed at the end of the year 1766.


       
      
      

      Novr. 7th.
      
      
       Went up to my common Pasture, to give Directions about Trimming the Trees, i.e. lopping and Trimming the Walnuts and Oaks and felling the Pines and Savines and Hemlocks. An irregular, misshapen Pine will darken the whole scene in some Places. These I fell, without Mercy, to open the Prospect and let in the sun and air, that the other Wood may grow the faster and that Grass may get in for feed. I prune all the Trees I leave, Buttonwoods, Elmes, Maples, Oaks, Walnuts, Savines, Hemlocks and all. The Pines that grow in that Pasture are, i.e. the white Pines are, very knotty, crooked, unthrifty Things.—I am desirous of clearing out the Rocky Gutter, i.e. of clearing away the Bushes and pruning all the Trees that we may see clearly the Course of the Water there and judge whether it is worth while to dig up the Rocks, and make a Ditch for the Water. And for another Reason too, vizt. to let in the sun and Air, because that rocky Gutter produces a great deal of Feed, which I would be glad to sweeten.
       Afternoon, went to Major Crosbeys to see him execute a Codicil to his Will. The old Gentleman is very desirous that the Province should comply with the King’s Recommendation, to make up the Damages to the sufferers.
      
      
       
        
   
   The sufferers at the hands of the anti-Stamp Act mobs. A legislative grant was at length made for this purpose, but to the annoyance of Bernard and Hutchinson it was linked with amnesty for the rioters (Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:113–115).


       
      
      

      1766. Novr. 8th. Saturday.
      
      
       Fine Weather still.—Yesterday Clement Hayden came in to Major Crosbeys. He seem’d to hope, he said, that the Court would not vote to make up the Losses, but he heard to day that the King had requested it, and if that was true he knew not what to say. The K. had been so gracious, as to repeal the Stamp Act, and now to deny him such a Trifle would seem ungrateful and ungenerous. And it was our best Interest to be always in favour with him, and if we should refuse his request, it might be 10 times more damage to us, than to pay it. And He believed if this Town was to meet and to be fully informed, about it, they would not vote against it. In short Clem. talked like a reasonable Man. He said that, in all the Wars and all other Times, nothing ever happened that affected him like the Stamp Act. He said, if it had been insisted on, he knew it would not be born, and that he expected dismal scenes. The Repeal of it was great Joy, and he should be willing to do any Thing in Reason out of Duty to the K.
       This Morning I asked John Clark some Questions, about it. He thinks if the King has requested it, it will be difficult to refuse it, but yet it will be hard upon us to pay it.
      
      

      1766. Novr. 9. Sunday.
      
      
       Fine Weather Yet. Heard Mr. Penniman all Day. Spent Evening with Dr. Savil.
      
      

      Monday 10 November.
      
      
       Rain. Kill’d Cow. Read chiefly in the American Gazeteers, which are a very valuable Magazine of american Knowledge.
      
       

      Tuesday Novr. 11th.
      
      
       Rain. Deacon Webb here at Tea, and put this strange Question to me, what do you think of the Lieutenant Governor, sir?
       I told him, what I once thought of him, and that I now hoped I was mistaken in my Judgment. I told him I once thought, that his Death in a natural Way would have been a Smile of Providence upon the Public, and would have been the most joyful News to me that I could have heard.
       The Deacon thought him a devout, pious Man, a Professer of Religion, a good Man, a Christian, &c, and a capable Man, and the best Judge of Probate that ever we had, this 40 year, and that he had been envyed. This Observation of his being envyed I have heard made by Nat Thayer before now.—He was capable, and greatly promoted and therefore envyed, at the same Time a craving Man.—
       I presume, it will not be deny’d, that this Province is at present, in a State of Peace, order and Tranquility: that the People are as quiet and submissive to Government, as any People under the sun—as little inclined to Tumults, Riots, Seditions, as they were ever known to be, since the first foundation of the Government.
       The Repeal of the Stamp Act, has hushed into silence almost every popular Clamour, and composed every Wave of Popular Disorder into a smooth and peaceful Calm.
       As the Indemnification, recommended by his Majesty, seems at present the reigning Topic of Conversation, a few Thoughts upon that Subject may not be improper.
       After the Repeal of the Stamp Act, every Newspaper and Pamphlet, every public And private Letter, which arrived in America from England seemed to breathe a Spirit of Benevolence, Tenderness and Generosity. The Utmost Delicacy was observed in all the State Papers, in the Choice of Expressions, that no unkind Impression might be left upon the Minds of the People in America. The Letters from the Ministry to the Governor, recommended the mildest, softest, most lenient and conciliating Measures, and even the Resolve of the House of Commons and the Recommendation from his Majesty, concerning an Indemnification to the Sufferers, was conceived in the most alluring Language. Oblivion of every disagreable Circumstance, which had happened, through the Warmth of the People in the late unhappy Times, was recommended—in the strongest Terms.
       
       What Kind of Behaviour might have been expected from a Governor, in Consequence of such Advices from Home?
       At such a Time, when the House of Representatives, newly chosen by the People, and an House which thought like the People, had proceeded with as much calm, composed Deliberation as was ever known, to the Choice of a Speaker, would it be expected that the Governor should Negative that Speaker? Especially as that Gentleman had been a long Time in great Esteem in the Province, had but just before been unanimously chosen upon the Congress at N. York and had executed that Trust, to the universal Acceptance of the Province
       At such a Time, when the two Houses had proceeded, with equal Solemnity, to the Choice of Councillors, and had compleated the Election, could it be believed that a Governor should by his mighty Negative, slaughter six of the List at a blow, six of the most steady, capable, and Active Friends of the People in the whole Board?
       After all this which was born without a Murmur, does it not exceed all Credibility, that this same Governor should meet the two Houses, and open the Session with a Speech—a Speech!—a Speech! I want Words to express my Sentiments of this Speech!
      
      
       
        
   
   Here a line is drawn across the page in the MS, suggesting that the following paragraphs were written after 11 November.


       
       
        
   
   Here another line is drawn across the page in the MS.


       
      
     